
	
		I
		112th CONGRESS
		1st Session
		H. R. 3734
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2011
			Mr. Heinrich
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To make a technical amendment to the T’uf Shur Bien
		  Preservation Trust Area Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sandia Pueblo Settlement Technical
			 Amendment Act.
		2.Sandia Pueblo
			 Settlement technical amendmentSection 413(b) of the T’uf Shur Bien
			 Preservation Trust Area Act (16 U.S.C. 539m–11(b)) is amended—
			(1)in the first
			 sentence of paragraph (4), by striking conveyance and inserting
			 the title to be conveyed; and
			(2)by adding at the
			 end the following:
				
					(6)Failure to
				exchange
						(A)In
				generalIf the land exchange authorized under paragraph (1) is
				not completed by the date that is 90 days after the date of enactment of this
				paragraph, the Secretary, on receipt of consideration under subparagraph (B)
				and at the request of the Pueblo and the Secretary of the Interior, shall
				transfer the National Forest land generally depicted as Land to be Held
				in Trust on the map entitled Sandia Pueblo Settlement Technical
				Amendment and dated December 7, 2011, to the Secretary of the Interior
				to be held in trust by the United States for the Pueblo, subject to the
				condition that the land remain in its natural state.
						(B)ConsiderationIn
				consideration for the National Forest land to be held in trust under
				subparagraph (A), the Pueblo shall—
							(i)convey to the
				Secretary the La Luz tract; and
							(ii)pay to the
				Secretary the amount that is equal to the difference between—
								(I)the amount that is
				equal to the fair market value of the National Forest land, as subject to the
				condition that the National Forest land remain in its natural state; and
								(II)the amount that
				is equal to the sum of—
									(aa)the
				amount of compensation owed to the Pueblo by the Secretary for the right-of-way
				and conservation easement on the Piedra Lisa tract under subsection (c)(2);
				and
									(bb)the
				amount that is equal to the fair market value of the La Luz tract.
									(C)Use of
				fundsAny amounts received by the Secretary under this paragraph
				shall be—
							(i)deposited in the
				fund described in paragraph (3); and
							(ii)available to the
				Secretary, without further appropriation and until expended, for the
				acquisition of land or interests in land in the National Forest
				System.
							.
			
